Title: To Alexander Hamilton from William S. Smith, 20 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp on Green Brook Octr. 20th. 1799.
          
          Considering the disposition, military knowledge, and pointed attention of Capt. George W. Kirkland to the duties of his station—I should not do justice to his military merit, were I not to recommend him to your particular notice—Finding by the General principles relative to rank, as designated in the General orders of September the 9th. That the Relative Rank of officers, who have not been in service, will be determined by The Commander in Chief—and that those general principles, must, when acted upon, superceed any previous arrangement made to the Contrary; I would with due submission to the Judgement of the Commander in Chief, present Capt. Kirkland as worthy of his notice, to the first grades next to those whose military service fix their stations, if in his opinion, it may be consistant with the good of the service
          I have the Honor to be—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. Comdt. 12th. Regt
          
        